DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cauley et al. (US 2018/0229239).
Regarding claim 1, Cauley discloses a system, comprising: a droplet actuator 232 having a top substrate, a bottom substrate, and a droplet-operation gap 180 between the top and bottom substrates (see marked-up fig. 5); at least one reservoir 114, 168 external to and coupled to the droplet actuator 232 (see fig. 5), the at least one reservoir 114, 168 being sized for a large-volume fluid (116, 104; see fig. 5); and at least one pressure source 236, 234 external to the droplet actuator 232 and coupled to the at least one reservoir 114, 168 (see fig. 5) such that the at least one pressure source 236 is configured to pressurize the large-volume fluid 116 in the at least one reservoir 114, 168 and drive the pressurized large-volume fluid 116 from the at least one reservoir 114, 168 to the droplet-operation gap 180 via one or more loading ports (i.e. 190 and port extending from reservoir 168) formed in the droplet actuator 232 (see fig. 5).

    PNG
    media_image1.png
    503
    733
    media_image1.png
    Greyscale

Marked-up fig. 5

The method steps of claim 11, are inherently performed when the Cauley system is used to form a droplet (see rejection of claim 1 above).

Regarding claim 21, Cauley discloses a spacer 160 positioned in the droplet-operation gap adjacent the inlet of the droplet actuator (i.e. 190 and port extending from reservoir 168; see fig. 5 and paragraph 69).
Regarding claim 22, Cauley discloses wherein one or more ports (i.e. 190 and port extending from reservoir 168) are formed in the top substrate or the bottom substrate (see marked-up fig. 5).
Regarding claim 23, Cauley discloses wherein at least one reservoir 114 is coupled to the droplet actuator 232 via a connector (see fig. 5).
Regarding claim 24, Cauley discloses wherein the connector comprises a tube, a sipper, or a locking tip (see fig. 5).
Claims 1-3, 9-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollack et al. (US 2011/0104816).
	Regarding claim 1, Pollack discloses a system, comprising: a droplet actuator 401 having a top substrate 410, a bottom substrate 415, and a droplet-operation gap 420 between the top 410 and bottom 415 substrates (see fig. 4 and paragraph 77); at least one reservoir 435 external to and coupled to the droplet actuator 401 (see fig. 4), the at least one reservoir 435 being sized for a large-volume fluid (i.e. capable of dispensing 450mL droplets from the reservoir; see paragraph 144); and at least one pressure source (via plungers 325) external to the droplet actuator 401 (being part of the cassete portion 402) and coupled to the at least one reservoir 435 (see fig. 4) such that the at least one pressure source (via the plunger 325 plunger) is configured to pressurize the large-volume fluid in the at least one reservoir 435 and drive the pressurized large-volume fluid from the at least one reservoir 435 to the droplet-operation gap 420 via one or more loading ports 440 formed in the droplet actuator (via the top substrate 410; see fig. 4).
With further respect to claim 1, Pollack alternatively discloses an additional system in the embodiment of figs. 13A-13I, which includes: a droplet actuator 1320 having a droplet-operation gap between top and bottom substrates (see fig. 13A and paragraphs 110 and 117); at least one reservoir (V1, MWP1) external to and coupled to the droplet actuator 1320 (see fig. 13A), the at least one reservoir (V1, MWP1) being sized for a large-volume fluid (see fig. 13A and paragraphs 114 and 128); and at least one pressure source (P1, P2) external to the droplet actuator 1320 and coupled to the at least one reservoir (V1; MWP1 see fig. 13A) such that the at least one pressure source (P1, P2) is configured to pressurize the large-volume fluid in the at least one reservoir (V1, MWP1) and drive the pressurized large-volume fluid from the at least one reservoir (V1, MWP1) to the droplet-operation gap via one or more loading ports formed in the droplet actuator (via the top substrate; see figs. 13A-13I).
	Regarding claim 2, Pollack discloses wherein the at least one pressure source (P1, P2) comprises a constant pressure source (see paragraphs 112-113 and 158).
Regarding claim 3, Pollack discloses  wherein the at least one pressure source (i.e. pump) comprises at least one of one or more positive pressure sources and one or more negative pressure sources (see paragraph 113).
Regarding claim 9, Pollack discloses wherein the at least one reservoir (V1, MWP1) and the at least one pressure source (P1, P2) are top-coupled to the droplet actuator 1320 (see figs. 13A-13I).
Regarding claim 10, Pollack discloses wherein the droplet actuator 1320 further comprises at least one inlet for fluid (see figs. 13A-13I), the system further comprising at least one valve (PV1-PV5) coupled to the at least one inlet to control a flow of one or more fluids incoming to the droplet actuator (see figs. 13A-13I).
	Regarding claim 11, Pollack discloses a method, comprising: filling at least one reservoir (V1, MWP1) of a system with a large volume of one or more fluids (filled supply reservoir, for use with the system; see paragraphs 114 and 128), wherein the system further comprises: a droplet actuator 1320 having a droplet-operation gap between top and bottom substrates thereof (see paragraphs 110 and 117); and at least one pressure source (P1, P2) external to the droplet actuator 1320 and coupled to the at least one reservoir (V1, MWP1; see fig. 13A), and wherein the at least one reservoir (V1, MWP1) is externally coupled to the droplet actuator 1320 and sized for a large-volume fluid (see fig. 13A and paragraphs 114 and 128); and dispensing at least one droplet of the one or more fluids to the droplet- operation gap using the at least one pressure source (P1, P2) as part of performing at least one droplet operation (See figs. 13G-13I, and paragraphs 126-128) .
Regarding claim 12, Pollack discloses wherein the at least one pressure source (P1, P2) comprises one or more positive pressure sources (see figs. 13A-13G and paragraph 110), and wherein the dispensing comprises pushing the at least one droplet from one or more of the at least one reservoir to the droplet-operation gap (see figs. 13A-13G and paragraph 110).
	Regarding claim 13, Pollack discloses wherein the at least one pressure source (P1, P2) comprises one or more constant pressure sources, and wherein the dispensing comprises using the one or more constant pressure sources to dispense the at least one droplet (see paragraphs 112-113 and 158).
Regarding claim 17, Pollack discloses wherein the at least one pressure source (P1, P2) comprises one or more pressure sources top-coupled to the droplet actuator 1320 (see figs. 13A-13I), and wherein the dispensing comprises dispensing the at least one droplet to the droplet-operation gap using the one or more pressure sources top-coupled to the droplet actuator (see figs. 13G-13I and paragraphs 110, and 126-128).
Regarding claim 18, Pollack discloses wherein the droplet actuator comprises an electrowetting-based droplet actuator, wherein a plurality of electrodes are situated in the bottom substrate and at least one electrode is associated with the top substrate, the plurality of electrodes comprising at least one array of at least two electrodes, and wherein the dispensing comprises activating the plurality of electrodes and dispensing at least two droplets onto the bottom substrate over the array (see paragraphs 5, 6, 9, 23 and 30).
Regarding claim 19, Pollack discloses the step of monitoring one or more aspects of the dispensing (see paragraph 158).
Regarding claim 20, Pollack discloses a method, comprising: coupling a droplet actuator 1320 to at least one reservoir (V1, MWP1) externally coupled to the droplet actuator 1320 and sized for a large-volume fluid (see figs. 13A-13I, and paragraphs 114 and 128); filling one or more of the at least one reservoir (V1, MWP1) with a large-volume fluid (filled supply reservoir, for use with the system; see paragraphs 114 and 128); activating the droplet actuator 1320; dispensing after the activating at least one droplet of the large-volume fluid to an inlet of a droplet-operation gap of the droplet actuator using pressure (see fig. 13I and paragraph 128), the dispensing comprising controlling a flow of the large-volume fluid into the inlet using at least one valve (i.e. PV4, PV5) coupled to the inlet (see fig. 13I), wherein the dispensing includes monitoring one or more aspects of the dispensing (see paragraph 158); and moving the at least one droplet along the droplet-operation gap toward an outlet of the droplet actuator 1320 (see fig. 13I).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US 2011/0104816) in view of Sarrut et al. (US 8,236,156).
Regarding claims 4 and 5, Pollack discloses wherein one or more reservoirs (V1, MWP1) connected to the droplet actuator 1320 (see figs. 13A-13I). However, Pollack is silent to the teaching of a seal for at least one of the one or more reservoirs including a male seal portion and a female seal portion. 
Sarrut teaches a system including a reservoir 22 connected to a droplet actuator (see fig. 2A), wherein a seal the reservoir includes a male seal portion and a female seal portion, for providing a fluid connection, which permits the transferring of the fluid from reservoir 22 into the droplet actuator (see fig. 2A).
Accordingly, it would have been obvious to one having ordinary skill in the art to provide a seal for at least one of the one or more reservoirs including a male seal portion and a female seal portion, as taught by Sarrut, in order to provide a fluid connection, which permits fluid transfer from the reservoir into the droplet actuator. 
With respect to the limitation “one of the male seal portion and the female seal portion being located at a bottom of the droplet actuator, and the other of the male seal portion and the female seal portion being coupled to the at least one of the one or more reservoirs”, it would have been obvious to one having ordinary skill in the art to provide the one of the male seal portion and the female seal portion being located at a bottom of the droplet actuator, and the other of the male seal portion and the female seal portion being coupled to the at least one of the one or more reservoirs, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US 2011/0104816) in view of Srinivasan (US 2010/0270156).
	Regarding claims 6 and 14, Pollack discloses all the elements of the claimed invention except the teaching of a removed portion.
	Srinivasan teaches a system including a droplet actuator having a removed portion (see fig. 4b and paragraphs 119; and fig. 7A and paragraphs 136-137) of the top substrate which creates an abrupt increase in a height of the droplet -operation gap at side edges of the top substrate corresponding to the removed portion, wherein varying the gap height allows the dispensing of droplets having different volumes, in order to maintain the droplets dispensed within a predetermined droplet volume, to enhance the accuracy and/or precision of the droplet volume (see paragraphs 120-22 and 139); wherein the droplet-operation gap 416, 723 comprises an gap under the removed portion situated between the top substrate and the bottom substrate (see fig. 4b and paragraph 119; and fig. 7A and paragraphs 136-137), and wherein the dispensing comprises dispensing the at least one droplet to the droplet- operation gap outside the gap under the removed portion (see fig. 4b and paragraph 119; and fig. 7A and paragraphs 136-137).
Accordingly, it would have been obvious to one having ordinary skill in the art to provide the Pollack droplet actuator, with a removed portion, as taught by Srinivasan, in order to provide a means for maintaining the droplets dispensed within a predetermined droplet volume, to enhance the accuracy and/or precision of the droplet volume.
Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US 2011/0104816).
	Regarding claims 7, 15 and 16, Pollack discloses all the elements of the claimed invention except the teaching of the at least one pressure source being bottom-coupled to the droplet actuator; one or more reservoirs being bottom coupled to the droplet actuator; and one or more pressure sources being side-coupled to the droplet actuator.  It would have been obvious to one having ordinary skill in the art to provide the at least one pressure source being bottom-coupled to the droplet actuator; one or more reservoirs being bottom coupled to the droplet actuator; and one or more pressure sources being side-coupled to the droplet actuator, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04.
Regarding claim 8, Pollack discloses wherein one or more additional pressure sources 445, 480 are side-coupled to the droplet actuator 401 (see fig. 4).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US 2011/0104816) in view of McNeil (US 6,911,181).
Regarding claim 25, Pollack discloses wherein the pressure source is controlled to control distribution (see paragraph 158). However, Pollack is silent to the particular teaching of adjusting the pressure provided by the at least one pressure source to maintain a specified meniscus for the at least one drop.
McNeil teaches a system wherein the pressure source is adjusted to control the size of the droplet that is dispensed (see col. 16, lines 11-15 and col 17, lines 14-20).
Accordingly, the it would have been obvious to one of ordinary skill in the art to provide the Pollack system with the pressure source may be asjusted to maintain a specified meniscus for the at least one drop, as taught by McNeil, in order to ensure the desired size drop is dispensed.
Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that the prior art fails to teach or suggest the features of the amended independent claims, it is noted that Pollack discloses a system, comprising: a droplet actuator 401 having a top substrate 410, a bottom substrate 415, and a droplet-operation gap 420 between the top 410 and bottom 415 substrates (see fig. 4 and paragraph 77); at least one reservoir 435 external to and coupled to the droplet actuator 401 (see fig. 4), the at least one reservoir 435 being sized for a large-volume fluid (i.e. capable of dispensing 450mL droplets from the reservoir; see paragraph 144); and at least one pressure source (via plungers 325) external to the droplet actuator 401 (being part of the cassete portion 402) and coupled to the at least one reservoir 435 (see fig. 4) such that the at least one pressure source (via the plunger 325 plunger) is configured to pressurize the large-volume fluid in the at least one reservoir 435 and drive the pressurized large-volume fluid from the at least one reservoir 435 to the droplet-operation gap 420 via one or more loading ports 440 formed in the droplet actuator (via the top substrate 410; see fig. 4).
Pollack alternatively discloses an additional system in the embodiment of figs. 13A-13I, which includes: a droplet actuator 1320 having a droplet-operation gap between top and bottom substrates (see fig. 13A and paragraphs 110 and 117); at least one reservoir (V1, MWP1) external to and coupled to the droplet actuator 1320 (see fig. 13A), the at least one reservoir (V1, MWP1) being sized for a large-volume fluid (see fig. 13A and paragraphs 114 and 128); and at least one pressure source (P1, P2) external to the droplet actuator 1320 and coupled to the at least one reservoir (V1; MWP1 see fig. 13A) such that the at least one pressure source (P1, P2) is configured to pressurize the large-volume fluid in the at least one reservoir (V1, MWP1) and drive the pressurized large-volume fluid from the at least one reservoir (V1, MWP1) to the droplet-operation gap via one or more loading ports formed in the droplet actuator (via the top substrate; see figs. 13A-13I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        
/Vishal Pancholi/Primary Examiner, Art Unit 3754